HOYT, J.
I dissent for the following reasons: The second and fourth counts of the information should be dismissed. The complaining affidavit sets forth no facts tending to show that the defendant was guilty either of “the crime of unlawfully affixing to an article ■of merchandise the genuine trade-mark of another without the latter’s consent” or of “the crime of unlawfully having in his possession a die for the purpose of falsely making a trade-mark.” We must assume, therefore, that the defendant was not charged with these particular offenses before the magistrate, and that, in consequence, he was not held to answer any such charge before this court.
The motion to dismiss, however, should be denied as to the first and third counts of the information. While the complaining affidavit is obviously lacking in clarity and precision, its allegations are sufficient to establish the presumption that the defendant was duly informed of the nature of the charges brought against him and that Tie was held by the magistrate upon substaptially the same facts as those which are set forth at greater length and in more detail in the first and third counts of the information. It is almost unnecessary to point out that the denial of this motion (in so far as it affects these two counts) upon the face of the papers will not prevent a renewal •of the motion during the trial at the close of the People’s Case, if it shall appear that the defendant has been forced to meet a state of facts substantially different than those set forth in the complaining affidavit.
We do not consider the fact that the name of the rightful owner -of the trade-mark, as set forth in the information, is not the same as that stated in the complaining affidavit to be sufficient to justify the dismissal of the information. It is a variance which can be cured by a motion to amend the information. People v. Herman, 45 Hun, 175.